United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1572
                                    ___________

Roger D. Mosby,                       *
                                      *
             Appellant,               *
                                      *
      v.                              *
                                      * Appeal from the United States
T. Williams, CO-I, Maximum Security * District Court for the
Unit; Randall Morgan, Warden,         * Eastern District of Arkansas
Maximum Security Unit; G. David       *
Guntharp, Deputy Director, Arkansas   *      [UNPUBLISHED]
Department of Correction,             *
                                      *
             Appellees.               *
                                 ___________

                          Submitted: June 5, 1998

                                Filed: June 25, 1998
                                    ___________

Before McMILLIAN, LOKEN and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Inmate Roger D. Mosby appeals from the final judgment entered in the District
Court1 for the Eastern District of Arkansas, dismissing his 42 U.S.C. § 1983 action with

      1
        The Honorable George Howard, Jr., United States District Judge for the Eastern
District of Arkansas adopting the report and recommendations of the Honorable Jerry
W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas.
prejudice under 28 U.S.C. § 1915A(b)(1) for failure to state a claim. After careful
review of the record and Mosby’s brief, we conclude the district court’s judgment was
correct. See Williams v. Delo, 49 F.3d 442, 445 (8th Cir. 1995) (prisoner’s conditions
of confinement violate Eighth Amendment only where alleged deprivation results in
denial of “minimal civilized measure of life’s necessities”); cf. Divers v. Department of
Corrections, 921 F.2d 191, 193 (8th Cir. 1990) (per curiam) (to succeed on equal
protection claim not involving constitutional right, inmate must show treatment received
is “#invidiously dissimilar to that received by other inmates’”) (quoted case omitted).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-